Citation Nr: 1722336	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  12-10 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II.

2. Entitlement to service connection for a traumatic brain injury (TBI).

3. Entitlement to service connection, to include on a secondary basis, for headaches.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to June 1988.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Portland, Oregon, Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2016, the Board remanded this case and instructed the Agency of Original Jurisdiction (AOJ) to obtain new VA examinations for the claims on appeal.  The Board notes that VA examinations were conducted in August 2016 and have been associated with the claims file.  Accordingly, after reviewing the actions of the AOJ, the Board finds there was substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

During the pendency of the appeal, a November 2016 rating decision granted service connection for a skin disorder claimed as acne.  Therefore, as the RO granted the benefit sought on appeal, that issue is no longer before the Board.  Shoen v. Brown, 6 Vet. App. 456 (1994).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additionally delay, however after examining the record the Board finds that a remand is necessary and that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.

For reasons unknown, in June 2017 the RO requested the Veteran's medical records from the Social Security Administration (SSA).  The Board notes that prior to this request, the record does not show the Veteran in receipt of SSA benefits.  Specifically, March and August 2016 financial status reports show that Veteran reported receipt of monthly benefits for herself through the VA and receipt of monthly SSA benefits for her spouse.  Additionally, in a November 2016 letter the Veteran again asserted that her husband received SSA benefits and that her only income was through her VA benefits.

In any event, despite no prior evidence showing the Veteran in receipt of SSA benefits or any indication of the existence of SSA medical records related to the Veteran, there now exists an outstanding request for such records which may be necessary to decide the claims being finally adjudicated.  Accordingly, attempts to obtain and associate with the claims file any outstanding SSA records should be made.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Baker v. West, 11 Vet. App. 163, 169 (1998).

Additionally, after the case was returned to the Board relevant VA medical records from Portland VA Medical Center (VAMC), dated between November 2001 and February 2017, and Roseburg VAMC, dated between April 2000 and May 2017, have been associated with the claims file.  

With regard to the claim for diabetes mellitus, the Board notes that the August 2016 VA examiner did not diagnose the Veteran with diabetes.  However, medical records added to the claims file since include a September 2016 VA post-procedure discharge medical record potentially indicating a diagnosis for diabetes; noted simply as "Yes Diabetic".  In addition, the record shows the Veteran was instructed to monitor her blood sugar for two days following spinal epidural steroid injections.  If her blood sugar results were unexpected she was instructed to call her primary care nurse.  It is unclear to the Board whether this record indicates a diagnosis for diabetes or whether the Veteran was asked to monitor her blood sugar due to previous findings of abnormal glucose.  Accordingly, in consideration of the evidence added to the claims file since her last VA examination, the Board finds that a new VA examination is necessary to adequately adjudicate the issue on appeal.

Lastly, during her August 2016 VA examination, the examiner noted no diagnosis of headaches in the Veteran's medical record and found that her symptoms were more likely related to an eye strain from reading and using the computer for extended periods of time.  Based partially on this finding, the examiner opined that it was "less likely as not (less than 50/50 probability)" that the Veteran developed headaches due to a fall in the shower during active duty service or from any other condition.  Additionally, the examiner opined that it was "less likely than not (less than 50/50 probability)" that headaches were caused by a service-connected disease. or aggravated by a service-connected disease, such as PTSD, asthma or arthritis.

However, a September 2016 VA medical record added to the Veteran's claims file following the VA examination shows complaints of severe headaches which started after being given epidural injections for sciatica.  The pain reportedly began at the top of her head and radiated to her eyes and neck.  The headache was described as a large throbbing headache accompanied with photophobia.  The physician diagnosed the condition as post-epidural headaches.  Another September 2016 VA medical record shows that the Veteran reported developing a headache after receiving a cortisone injection into her back and that she had similar headaches after receiving cortisone injections in the past.  Based on medical evidence raising a possible link between current complaints of headaches and the Veteran's service-connected degenerative disc disease of the thoracic and lumbar spine, the Board finds that the record raises a secondary service connection claim and has recharacterized the issue on appeal.

Accordingly, the Board finds that an addendum medical opinion is necessary to adequately adjudicate the Veteran's service connection claim for headaches.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any medical records related to the Veteran's potential receipt of SSA disability benefits, and any decisions.  All records received must be associated with the Veteran's VBMS electronic record.  If these records are unavailable, a written statement to this effect must also be incorporated into the electronic record.

2. After the above development has been accomplished and any additional evidence has been received into the electronic record, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of any diagnosed diabetes.  The examiner should review pertinent documents in the Veteran's claims file in connection with the examination and note in the examination report that such review has been accomplished.  All indicated studies should be completed.  Additionally, the examiner must consider Veteran's statements regarding onset of symptoms.

(a) Does the Veteran have a diagnosis for diabetes mellitus?

(b) If so, is it at least as likely as not (50 percent or greater probability) that any diagnosed diabetes mellitus is etiologically related to the Veteran's service?  

A comprehensive rationale must be provided for the opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

3. After the above development has been accomplished and any additional evidence has been received into the electronic record, return the record to the examiner who provided the August 2016 TBI and TBI headache residual opinion so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's electronic record to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  The examiner should provide the following medical opinions: 

   Does the Veteran have a diagnosis for a TBI?  
   
(a) If so, is it at least as likely as not (50 percent or greater probability) that any diagnosed TBI is etiologically related to the Veteran's service?  

(b) If so, does the Veteran have a diagnosis for a TBI residuals, to include residuals related to headaches, dizziness, vision disorders, neck disorders or hand tremors?  

(c) If so, is it at least as likely as not (50 percent or greater probability) that any diagnosed TBI residuals are etiologically related to the Veteran's service?  

   Does the Veteran have a diagnosis for headaches?  

(a) If so, is it at least as likely as not (50 percent or greater probability) that any diagnosed headache disorder is etiologically related to the Veteran's service?  

(b) If so, is it at least as likely as not (50 percent or greater probability) that any diagnosed headache disorder was caused by a service-connected disability, to include PTSD, asthma, or back disability?

(c) If so, is it at least as likely as not (50 percent or greater probability) that any diagnosed headache disorder was aggravated by a service-connected disability, to include PTSD, asthma, or back disability?

A comprehensive rationale must be provided for the opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

4. Then, readjudicate the claims on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.  The entire claims file, to include a complete copy of this Remand, must be made available to and reviewed by the examiner.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







